Citation Nr: 1024227	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a left hip 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a right ankle 
disorder.  

5.  Entitlement to service connection for a left ankle 
disorder.  

6.  Entitlement to service connection for residuals of left 
wrist sprain.  

7.  Entitlement to service connection for a right wrist 
disorder.  

8.  Entitlement to service connection for Cesarean section 
scar.  

9.  Entitlement to service connection for bilateral breast 
reduction.  

10.  Entitlement to service connection for irritable bowel 
syndrome.  

11.  Entitlement to service connection for a left knee 
disorder.  

12.  Entitlement to service connection for a sleep disorder.  

13.  Entitlement to service connection for a right foot 
disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1992 to December 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The record reveals that the February 2009 rating decision 
granted service connection for residuals, fracture of the 
left foot with calcaneal bone spur and plantar fasciitis, 
thoracic and lumbar spine degenerative joint disease, and 
bilateral tinnitus.  As this determination constitutes a full 
grant of the benefits sought as to those claims, the claims 
are no longer in appellate status.  See Grantham v. Brown, 
114 F.3d. 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that the case must be remanded 
to ensure due process.  In an April 2009 statement, the 
Veteran's representative stated that the Veteran wanted to be 
scheduled for a hearing before a Decision Review Officer 
(DRO).  However, there is no indication that such a hearing 
was scheduled and neither the Veteran nor her representative 
indicated that the Veteran wished to cancel or change her 
request for a DRO hearing.  

A Veteran has a right to a hearing before the issuance of a 
Board decision.                  38 C.F.R. §§ 3.103(a), (c) 
(2009).  Accordingly, the Veteran should be scheduled for a 
DRO hearing.  Because such hearings are scheduled by the RO, 
the Board must remand the case to the RO for appropriate 
action.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule the Veteran for 
a local DRO hearing in accordance with 
applicable laws and regulations.  A copy 
of the notice to the Veteran of the 
scheduling of the hearing should be placed 
in the record.

2.  Thereafter, readjudicate the issues on 
appeal with consideration of all evidence 
obtained since the issuance of the 
statement of the case in February 2009.  
If any benefit sought is not granted, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


